Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 1

Dated as of February 2, 2016

to

CREDIT AGREEMENT

Dated as of December 21, 2012

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of February 2, 2016 by and
among NetApp, Inc., a Delaware corporation (the “Borrower”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of December 21, 2012 by and among the Borrower, the Lenders
and the Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.

WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to provide additional revolving commitments under,
and make certain amendments to, the Credit Agreement;

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1. Amendments to the Credit Agreement. Effective as of the Amendment No. 1
Effective Date (as defined below), the parties hereto agree that the Credit
Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended to add the following
definitions thereto in the appropriate alphabetical order and, where applicable,
replace the corresponding previously existing definitions:

““Amendment No. 1 Effective Date” means February 2, 2016.”

““Excluded Domestic Subsidiary” means (i) SolidFire, Inc., a Delaware
corporation, (ii) its successor, SolidFire, LLC, a Delaware limited liability
company ((i) and (ii) collectively, “SolidFire”), and any Domestic Subsidiary
that is or becomes a direct parent of the Specified Dutch Subsidiary and owns no
assets other than equity interest in the Specified Dutch Subsidiary.”

““Specified Dutch Subsidiary” means Sonoma Holdings LLC acting in its capacity
as general partner and in the name of Sonoma Holdings C.V., a limited
partnership (commanditaire vennootschap), established under Netherlands law,
with address at 495 East Java Drive, Sunnyvale, California 94089, United States
of America, and registered with the Dutch Chamber of Commerce under number
65185889, such general partner being a wholly-owned Subsidiary of the Parent.”



--------------------------------------------------------------------------------

““Subsidiary Guarantor” means each Material Subsidiary that is a Domestic
Subsidiary and party to the Subsidiary Guaranty, but excluding any Excluded
Domestic Subsidiary. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 to the Disclosure Letter.”

““2016 Loan Agreement” means that certain Loan Agreement, dated as of
February 2, 2016, by and among NetApp, Inc. as the parent and the initial
borrower thereunder, the Specified Dutch Subsidiary, as the assuming borrower
thereunder, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time.”

(b) The definition of “Commitment” appearing in Section 1.01 of the Credit
Agreement is hereby amended to insert a new sentence at the end thereof as
follows:

“The aggregate principal amount of the Commitments on the Amendment No. 1
Effective Date is $300,000,000.”

(c) The definition of “Permitted Encumbrances” appearing in Section 1.01 of the
Credit Agreement is hereby amended to (1) delete the reference to “and” at the
end of clause (j) thereof, (2) insert the word “and” following the semicolon at
the end of clause (k) thereof and (3) insert a new clause (l) immediately
following such clause (k) as follows:

“(l) Liens created pursuant to the general conditions of a bank operating in the
Netherlands based on the general conditions drawn up by the Netherlands Bankers’
Association (Nederlandse Vereniging van Banken) and the Consumers Union
(Consumentenbond);”

(d) Section 2.17 of the Credit Agreement of the Credit Agreement is hereby
amended to insert a new clause (j) therein immediately following clause
(i) thereof as follows:

“(j) Certain FATCA Matters. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Amendment No. 1 Effective Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement and the Loans as not
qualifying as “grandfathered obligations” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i) or 1.1471-2T(b)(2)(i).”

(e) Section 2.20 of the Credit Agreement is hereby amended to replace the
reference to “does not exceed $100,000,000” set forth therein with a reference
to “does not exceed $50,000,000”.

(f) Section 2.20 of the Credit Agreement is hereby further amended to insert a
new sentence at the end thereof as follows:

“The Borrower, the Lenders party thereto and the Administrative Agent may, in
lieu of entering into an Augmenting Lender agreement substantially in the form
of Exhibit G hereto, enter into Amendment No. 1 to this Agreement in order to
give effect to the increase in Commitments contemplated by such Amendment No. 1
to this Agreement and the minimum increments requirement set forth in this
Section 2.20 shall not apply to the increase in Commitments contemplated by
Amendment No. 1 to this Agreement.”

 

2



--------------------------------------------------------------------------------

(g) Section 5.01(b) of the Credit Agreement is hereby amended to (i) delete the
words “, shareholders’ equity” appearing therein, (ii) insert the word
“condensed” immediately prior to the words “consolidated balance sheet” and
(iii) insert “(other than the statement of cash flows)” immediately after the
words “such fiscal quarter”.

(h) Section 5.09 of the Credit Agreement is hereby amended to replace each
reference to “Domestic Subsidiary” set forth therein with a reference to
“Domestic Subsidiary (excluding any Excluded Domestic Subsidiary)” in each case.

(i) Section 6.01 of the Credit Agreement is hereby amended to (1) delete the
“and” at the end of clause (m) thereof, (2) re-designate existing clause
(n) thereof as clause (p) thereof and (3) insert new clauses (n) and (o) therein
immediately following clause (m) thereof as follows:

“(n) Indebtedness of the Specified Dutch Subsidiary in respect of the 2016 Loan
Agreement in an aggregate principal amount not to exceed $870,000,000;

(o) Indebtedness arising under a declaration of joint and several liability used
for the purpose of Article 2:403 of the Dutch Civil Code (and any residual
liability under such declaration arising pursuant to section 2:404(2) of the
Dutch Civil Code); and”

(j) Section 6.03(a) of the Credit Agreement is hereby amended to (1) replace the
reference to “and” immediately preceding clause (vii) thereof with a comma and
(2) insert a new clause (viii) immediately following such clause (vii) as
follows:

“and (viii) the Borrower may transfer the stock (or other equity interests) of
any Subsidiary held by the Borrower to any wholly-owned Subsidiary; provided
that any such transfer of the stock (or other equity interests) of any Domestic
Subsidiary that is, or that would otherwise be required to be, a Subsidiary
Guarantor may only be made to a Subsidiary Guarantor.”

(k) Section 6.04 of the Credit Agreement is hereby amended to (1) delete the
reference to “and” immediately preceding clause (d) thereof and (2) insert a new
clause (e) immediately following such clause (d) as follows:

“and (e) the Borrower Assumption under (and as defined in) the 2016 Loan
Agreement.”

(l) Schedule 2.01 to the Credit Agreement is hereby amended and restated in its
entirety in the form of Schedule 2.01 attached hereto.

2. New Lenders. The parties hereto hereby acknowledge and agree that:

(a) Each of the undersigned financial institutions that is not a party to the
Credit Agreement prior to the Amendment No. 1 Effective Date (each, a “New
Lender”) agrees to be bound by the provisions of the Credit Agreement and agrees
that it shall, on the Amendment No. 1 Effective Date, become a Lender for all
purposes of the Credit Agreement, with a Commitment as set forth on Schedule
2.01 attached hereto.

(b) Each undersigned New Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment and to consummate the transactions contemplated hereby and by the
Credit Agreement and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement

 

3



--------------------------------------------------------------------------------

that are required to be satisfied by it in order to become a Lender, (iii) from
and after the Amendment No. 1 Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, and (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment (and become party to the
Credit Agreement as amended hereby) on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement and the other Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the other Loan Documents are required to be performed by it
as a Lender.

3. Conditions of Effectiveness. The effectiveness of this Amendment (the
“Amendment No. 1 Effective Date”) is subject to the following conditions
precedent:

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrower, the Required Lenders (including each existing
Lender (if any) whose Commitment is increasing pursuant to the terms of this
Amendment), the New Lenders, the Issuing Bank, the Swingline Lender and the
Administrative Agent.

(b) The Administrative Agent shall have received a favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Amendment
No. 1 Effective Date) of (i) Wilson Sonsini Goodrich & Rosati, P.C., special
financing counsel for the Borrower and (ii) Skadden, Arps, Slate, Meagher & Flom
LLP, special securities counsel for the Borrower, in each case in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
and covering such matters relating to the Borrower, the Loan Documents, this
Amendment or the Transactions as the Administrative Agent shall reasonably
request. The Borrower hereby requests such counsels to deliver such opinions.

(c) The Administrative Agent shall have received (i) a certificate signed by a
Financial Officer of the Borrower certifying that, after giving effect to this
Amendment, (A) the Borrower is in compliance (on a pro forma basis assuming the
increased Commitments have been fully drawn as Revolving Loans) with the
covenants contained in Section 6.05 of the Credit Agreement for the fiscal
quarter ended October 30, 2015, (B) the representations and warranties of the
Borrower set forth in the Credit Agreement (as amended by this Amendment) (other
than the representations and warranties contained in Section 3.04(b) and
Section 3.06(a)) are true and correct in all material respects (except that any
representation and warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) on and as of the date of such
certificate; except, in each case, to the extent any such representation or
warranty specifically refers to an earlier date, in which case it shall be true
and correct in all material respects (except that any representation and
warranty that is qualified by materiality or Material Adverse Effect shall be
true and correct in all respects) as of such earlier date, and (C) no Default or
Event of Default has occurred and is continuing, and (ii) such other documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the
Borrower, the authorization of the Transactions and any other legal matters
relating to the Borrower, the Loan Documents or the Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.

(d) The Administrative Agent shall have received (i) for the account of each
Lender participating in the increase to the Commitments pursuant hereto
(including each New Lender) that

 

4



--------------------------------------------------------------------------------

delivers its executed signature page to this Amendment by no later than the date
and time specified by the Administrative Agent, an upfront fee in an amount
equal to the applicable amount previously disclosed to the Lenders and
(ii) payment of the Administrative Agent’s and its affiliates’ fees and
reasonable out-of-pocket expenses (including reasonable out-of-pocket fees and
expenses of counsel for the Administrative Agent) in connection with this
Amendment and the other Loan Documents.

(e) The Administrative Agent shall have made such reallocations of each Lender’s
Applicable Percentage of the Revolving Credit Exposure under the Credit
Agreement as are necessary in order that the Revolving Credit Exposure with
respect to such Lender reflects such Lender’s Applicable Percentage of the
Revolving Credit Exposure under the Credit Agreement as amended hereby. The
Borrower hereby agrees to compensate each Lender for any and all losses, costs
and expenses incurred by such Lender in connection with the sale and assignment
of any Eurocurrency Loans and the reallocation described in this clause (e), in
each case on the terms and in the manner set forth in Section 2.16 of the Credit
Agreement.

4. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing, and (ii) the representations and warranties of the Borrower set
forth in the Credit Agreement (other than the representations and warranties set
forth in Section 3.04(b) and Section 3.06(a)) are true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality or Material Adverse Effect shall be true and correct in all
respects), except, in each case, to the extent any such representation or
warranty specifically refers to an earlier date, in which case it shall be true
and correct in all material respects (except that any representation and
warranty that is qualified by materiality or Material Adverse Effect shall be
true and correct in all respects) as of such earlier date.

5. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

(d) This Amendment is a Loan Document.

 

5



--------------------------------------------------------------------------------

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

NETAPP, INC., as the Borrower By:  

/s/ Jeffrey Bergmann

Name:   Jeffrey Bergmann Title:   Interim Chief Financial Officer

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of December 21, 2012

NetApp, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Issuing Bank, as the
Swingline Lender and as Administrative Agent By:  

/s/ Timothy D. Lee

Name:   Timothy D. Lee Title:   Vice President

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of December 21, 2012

NetApp, Inc.



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Gilroy D’Souza

Name:   Gilroy D’Souza Title:   Authorized Signatory

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of December 21, 2012

NetApp, Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Karen Byler

Name:   Karen Byler Title:   Senior Vice President

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of December 21, 2012

NetApp, Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Arti Dighe

Name:   Arti Dighe Title:   Vice President

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of December 21, 2012

NetApp, Inc.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Jake Rapaport

Name:   Jake Rapaport Title:   Vice President

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of December 21, 2012

NetApp, Inc.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Jerry Li

Name:   Jerry Li Title:   Authorized Signatory

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of December 21, 2012

NetApp, Inc.



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Lillian Kim

Name:   Lillian Kim Title:   Director

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of December 21, 2012

NetApp, Inc.



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK, as a Lender By:  

/s/ Steven Aloupis

Name:   Steven Aloupis A2388 Title:   Managing Director, Capital Markets

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of December 21, 2012

NetApp, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 56,000,001   

MORGAN STANLEY BANK, N.A.

   $ 56,000,000   

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 56,000,000   

BANK OF AMERICA, N.A.

   $ 27,333,333   

CITIBANK, N.A.

   $ 27,333,333   

GOLDMAN SACHS BANK USA

   $ 27,333,333   

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 25,000,000   

STANDARD CHARTERED BANK

   $ 25,000,000   

AGGREGATE COMMITMENT

   $ 300,000,000   